Title: To Thomas Jefferson from Schweighauser & Dobrée, 14 April 1789
From: Schweighauser & Dobrée
To: Jefferson, Thomas



Sir
Nantes 14 April 1789

Messrs. Jacquier[t] & Bosset of this City applied to us some time ago to know whether we could sell them the arms we have in our possession. We answerd that we could not without previous orders from Your Excellency.—They now inform us that they desired their Banker Mr. Grand to make you the same proposal and that you have told him that the greatest part of these arms would shortly be shipt for the United States and the rest sold by publick Auction.—This give us hopes that you have received new directions from Congress relative to our advances for the Alliance frigate. Permit us then to request of your Excellency to communicate them to us, and to crave your kind attention on a matter which dayly becomes of greater moment to us. By the importance of the object, the lenght of time we are kept from it and the hire of the Magazine which is a yearly advance of 600₶ more, besides the great inconvenience we receive of the old peasant muskets which occupy a great part of our own warehouse, we do not doubt but that you feel all the hardships of our situation in this affair and that you will think yourself in justice bound to see it settled before you leave Europe. It will be conferring a great obligation on us and of which we will ever be gratefull.
We regret that you have not acquiessed selling the whole of these arms to the above said Gentlemen and of making a public vendue of them as we are persuaded that you would find more advantage in such a sale than in transporting them. The produce might have been placed in a notary’s hands ’till the difference between us was adjusted or we would have given bail for its Value.
Altho’ we have not been able to prevail on our Associates to accept of the mode of Arbitration Your Excellency proposed which in fact could not well be expected ignorant as we all are of the Persons you design, give us leave to ask of you whether we could bring our above copartners in the house of Puchelberg to this way of settlement in having it done by Merchants of Nantes whether you  would acquiesse to it. We have here people in Comerce of known integrity and judgement whose Characters are respected and as well known in Paris as they are here, conversant with all general maritime Laws and Customs and who for the most part having served as Consuls are well versed in such affairs. We are respectfully Your Excellency’s most humble & most obedient Servants,

Schweighauser & Dobrée

